TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2014



                                     NO. 03-12-00561-CV


                          Chris Davis and Wendy Davis, Appellants

                                               v.

                    Federal Home Loan Mortgage Corporation, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 20, 2012. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and the court

below.